DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method for creating a holographic image comprising, among other things, wherein an exit face of the substrate has nanopatterned areas alternated with pristine flat surface areas in order to create regions of optimal internal reflection next to regions of low Fresnel reflection as claim in base claims 1 and 20, and a plurality of independently-controlled simultaneously-operable waveguide elements wherein each independently-controlled simultaneously-operable waveguide element is individually independently controlled and driven by dedicated associated electrical inputs from the control layer to the array of transducers. 
The closest relevant prior art of record, Han et al. (U.S. Patent # 9,069,228 B2), teaches a plurality of waveguide elements (210 or 320) but fails to teach or suggest that they have nanopatterned areas or are independently-controlled and simultaneously-operable as claimed in the instant application.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 4 is objected to because of the following informalities:  Claim 4 recites the term hogel. However there is no description for a hogel in claim 1.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “the exit face” in line 1 should read “an exit face”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/Primary Examiner, Art Unit 2874